SEITZ, Chief Judge,
concurring.
I join that portion of the majority’s opinion affirming the district court’s denial of appellants’ motion for preliminary injunc-tive relief. I also agree that we do not have jurisdiction to consider an appeal from the district court’s denial of class certification. My disagreement with the majority is narrow: I believe that a different standard should govern the scope of our appellate jurisdiction under 28 U.S.C. § 1292(a)(1) (1976).
I fully agree with the premise of the majority’s opinion: “Because section 1292(a)(1) is an exception to an otherwise fundamental rule of federal appellate jurisdiction, we must construe the scope of the provision with great care and circumspection.” Maj. Op. at 447 (emphasis in original). I am also in accord with the majority’s view that section 1292(a)(1) does not confer a broad grant of pendent appellate jurisdiction on the federal courts and that we should overrule prior decisions in this circuit — including one which I authored — to the extent that they have expansively interpreted the statute to permit review of all otherwise unappealable orders, or any portion of an order, accompanying a grant or denial of injunctive relief. See, c.g., D’Iorio v. County of Delaware, 592 F.2d 681 (3d Cir. 1978); Kohn v. American Metal Climax, Inc., 458 F.2d 255 (3d Cir.), cert. denied, 409 U.S. 874, 93 S.Ct. 120, 34 L.Ed.2d 126 (1972).
I believe, however, that the strong policy against piecemeal appellate review embodied in section 1292(a)(1), and recently emphasized by the Supreme Court in Gardner v. Westinghouse Broadcasting Co., 437 U.S. 478, 480, 98 S.Ct. 2451, 2453, 57 L.Ed.2d 364 (1978), counsels for an even more restrictive approach than that suggested by the majority. I would hold that when a court of appeals reviews a district court’s order with respect to injunctive relief, section 1292(a)(1) does not confer jurisdiction to review any other order of the district court.1
Under my approach, a court may affirm, modify, or reverse an order that is appeala-*451ble under section 1292(a)(1), but is without jurisdiction to review any ancillary orders of the district court, whether or not they directly control an order granting or denying injunctive relief. This court must, of course, consider all issues raised by appeala-ble orders even if such determinations directly impact on a nonappealable order. This process does no more than effectuate the right of complete interlocutory review of appealable orders.
Thus, even when consideration of a district court’s ruling on a motion for preliminary injunctive relief can be said to affect a class certification order, I believe that the court should only act on the former, appeal-able, order.2 This does not mean that the district court cannot thereafter take cognizance of our determination to the extent it impacts on the validity of the class certification.
My formulation differs from the majority’s in two respects. First, under the majority’s view, a nonappealable order becomes appealable if it directly controls or is inextricably linked to an order granting or denying injunctive relief, whereas I would hold that an order, or a portion of an order, that is not independently reviewable under the statute, is never appealable under section 1292(a)(1). This formulation better recognizes that, as an exception to the general rule against interlocutory appeals, the scope of our jurisdiction under section 1292(a)(1) should be narrowly circumscribed. The majority does not abandon the doctrine of “pendent appellate jurisdiction” implicitly adopted in our previous decisions, but merely establishes more stringent standards for its application. I believe the doctrine should be rejected.
Second, permitting consideration of only those issues necessary to decide an appeala-ble order would produce a more circumscribed grant of appellate jurisdiction than does the majority’s approach. The majority would permit review of an order if it “directly controls” the injunctive order or if “the issues are, in some other way, ‘inextricably bound.’” Maj. Op. at 449. I believe that the “inextricably bound” aspect of the formulation is inherently vague, and leaves the door open to expansive appellate review. Moreover, this standard invites dispute whether a particular nonappealable order is merely factually related to or is inextricably bound up with an appealable determination. In an area of law where certainty is important, I believe such latitude is unwise. See Baltimore Contractors v. Bodinger, 348 U.S. 176, 181, 75 S.Ct. 249, 253, 99 L.Ed. 233 (1955) (“ad hoc decisions [on questions of appealability] disorganize practice by encouraging attempts to secure or oppose appeals with a consequent waste of time and money”).3 In light of the Su*452preme Court’s recent strict construction of the statute, particularly with respect to the appealability of class action certification, Coopers & Lybrand v. Livesay, 437 U.S. 463, 467, 98 S.Ct. 2454, 2457, 57 L.Ed.2d 351 (1978) (holding class certification orders are not final decisions under § 1291); Gardner v. Westinghouse Broadcasting Co., 437 U.S. 478, 480, 98 S.Ct. 2451, 2453, 57 L.Ed.2d 364 (1978) (holding class certification orders are not injunctions under § 1292(a)(1)), I believe that a narrow approach is desirable. My approach effectuates the literal command of section 1291(a)(2), which permits appeals only from orders granting, denying or modifying interlocutory injunctive relief, and safeguards against expansive appellate review of ancillary interlocutory orders.4 At the same time, it does not prevent a district court in a proper case from making use of any issue determination that may be relevant to other matters that are still before it.

. To simplify the exposition of my approach, I have assumed that the district court’s disposition of the class action certification motion is contained in one order, and its disposition of the request for injunctive relief is contained in another. My analysis would apply with equal force, however, where the two determinations are contained in the same order, as they are in this case. Thus, alternatively stated, I would hold that § 1292(a)(1) confers jurisdiction to review only that portion of the order granting or denying injunctive relief, and that we may not review any portion of the order that is not independently appealable.


. In Deckert v. Independence Shares Corp., 311 U.S. 282, 61 S.Ct. 229, 85 L.Ed. 189 (1940), the United States Supreme Court held that, when reviewing an interlocutory order granting or denying injunctive relief, an appellate court “is not limited to mere consideration of, and action upon, the order appealed from”, but may review the district court’s denial of defendant’s motion to dismiss if “insuperable objection to maintaining the bill clearly appears”. Id. at 287, 61 S.Ct. at 232. See Smith v. Vulcan Iron Works, 165 U.S. 518, 525, 17 S.Ct. 407, 410, 41 L.Ed. 810 (1906); Ex parte Nat’l Enameling Co., 201 U.S. 156, 162, 26 S.Ct. 404, 406, 50 L.Ed. 707 (1905) (“If an injunction is granted by an interlocutory order and the order is taken on appeal to the Circuit Court of Appeals, and that court is of the opinion that the patent on its face is absolutely void, it would be a waste of time and an unnecessary continuance of litigation to simply enter an order setting aside the injunction and remanding the case for further proceedings.”). As the majority observes, these cases establish an independent exception to § 1291, applicable only when it appears, upon review of an appealable interlocutory order, that the equitable action lacks merit, and permits the court to dismiss the case entirely.


. The majority cites the Second Circuit’s decisions in Sanders v. Levy, 558 F.2d 636, 643 (2d Cir. 1976), adhered to on this point en banc, 558 F.2d 646, 647-48 (2d Cir. 1977), rev’d on other grounds sub nom. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 98 S.Ct. 2380, 57 L.Ed.2d 253 (1978) and Marcera v. Chinlund, 595 F.2d 1231, 1236 n.8 (2d Cir.), vacated on other grounds sub nom. Lombard v. Marcera, 442 U.S. 915, 99 S.Ct. 2833, 61 L.Ed.2d 281 (1979). If these cases are cited with approval, I disagree. I do not believe we may review a class action determination in conjunction with an appealable interlocutory order merely because there is a “sufficient overlap in the factors relevant.” Sanders, 558 F.2d at 643.


. Because it is not necessary to review an order of civil contempt in order to review an appeala-ble injunction on which it is based, I recognize that my formulation appears to conflict with our prior decisions in that area. See, e.g., Latrobe Steel Co. v. United Steelworkers, 545 F.2d 1336, 1340 (3d Cir. 1976) (“an appellate court may consider the matter of civil contempt in connection with an appeal from the underlying preliminary injunction”); United States v. Spectro Foods, 544 F.2d 1175 (3d Cir. 1976). Nor do I believe that these cases are easily reconcilable with the majority’s approach. This circuit has never set forth in detail the rationale for its treatment of civil contempt orders, and 1 do not believe it is necessary either to embrace or reject this longstanding rule until it is properly before the court in banc.